Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 34-59 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to teach or suggest a method for a user equipment (UE) to advertise UE capabilities to a network node comprising: transmitting, to the network node, information describing a plurality of feature sets supported by the UE; transmitting, to the network node, one or more BandCombination elements; and a FeatureSetCombination element that identifies features supported by the UE within each frequency band included in the list, wherein the features supported by the UE within a particular frequency band are based on: a particular InitialFeatureSet element from each InitialFeatureList, and a corresponding ExtensionFeatureSet element from the ExtensionFeatureList associated with each InitialFeatureList. 
Regarding independent claim 45, the prior art of record fails to teach or suggest a method for a network node to determine capabilities of a user equipment (UE) comprising: receiving, from the UE, information describing a plurality of feature sets supported by the UE; receiving, from the UE, one or more BandCombination elements; and a FeatureSetCombination element that identifies features supported by the UE within each frequency band included in the list, wherein the features supported by the UE within a particular frequency band are based on: a particular InitialFeatureSet element from each InitialFeatureList, and a corresponding .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472